OFFICE ACTION :: REFUSAL
The merits of this application have been carefully examined again in view of applicant's response, filed 04 August 2022, including remarks, amended specification, and amended drawings.   Applicant's amendment fails to overcome the rejection under 35 USC § 112 (a) and (b) presented in the previous Office action.  Therefore this rejection is herein made again and made FINAL. Applicant's amendment also fails to comply with the description requirement, thus necessitating a new claim rejection under 35 USC § 112 (a) that is herein made FINAL.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a), and a quotation of 35 U.S.C. 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of unclear scope in the Figures and indefinite elements among the views.
Indefinite Scope – The scope of the claimed design is indefinite due to lack of clarity as to the precise metes and bounds of the claimed design.  If any of the broken lines disclosed in the reproductions are not intended to be part of the claimed design, a descriptive statement must be included in the specification clearly describing the purposes of the broken lines on the drawing (please see MPEP 1503.02, subsection III).
Figure 1.2 vs. Figure 1.4 – The placement of the straps and flap are inconsistently disclosed between views.  See annotated figures below.

    PNG
    media_image1.png
    449
    636
    media_image1.png
    Greyscale


Figure 1.6 – Figure 1.6 appears inconsistent with corresponding views.  Although the specification now describes the protruding central element as the handle in an open position, the overall shape/contours appear inconsistent with corresponding views.  Also, if the element is intended to be the front strap/handle, the broken lines appear inconsistent between corresponding views.  See annotated figure below for example.

    PNG
    media_image2.png
    168
    627
    media_image2.png
    Greyscale


Final Claim Rejection - 35 USC § 112 (a)
The claim is FINALLY REJECTED under 35 U.S.C. § 112 (a), first paragraph as failing to comply with the description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, 
FIGURE 1.1 – The amended disclosure (filed 04 August 2022) is inconsistently disclosed with the original disclosure (filed 14 May 2021).  
The original disclosure included broken lines, whereas those elements have been removed from the amended disclosure. 
The original disclosure includes differing contours of the front flap and handle as compared to the amended disclosure.
The termination point of the flap on the rear surface cannot be understood from the original disclosure as no side views nor a rear perspective were disclosed. The amendment of Figure 1.1 is also inconsistent with Figure 1.6.
See annotated figure below.


    PNG
    media_image3.png
    198
    706
    media_image3.png
    Greyscale


FIGURE 1.3 – The amended disclosure (filed 04 August 2022) is inconsistently disclosed with the original disclosure (filed 14 May 2021).  Amended Figure 1.3 discloses a depth of material, whereas the original disclosure did NOT disclose a depth of material.  Figure 1.3 also discloses a solid line seam on the front left edge, whereas the original disclosure and corresponding amended figures disclose a broken line on the left front edge.  See annotated figure below.

    PNG
    media_image4.png
    495
    550
    media_image4.png
    Greyscale



To overcome the rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or applicant may amend the drawing disclosure so that the claimed design is supported by the original disclosure.
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
Amendments must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office communication. 



Conclusion
The claim stands finally rejected under 35 U.S.C. 112(a) and (b), and 35 U.S.C. 112(a) for the reasons set forth above. The references cited but not applied are considered cumulative art related to the claimed design.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915